                                           Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 1 of 22




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        TAMI HANNAN, et al.,
                                                                                        Case No. 19-cv-08453-PJH
                                  8                    Plaintiffs,

                                  9              v.                                     ORDER GRANTING IN PART AND
                                                                                        DENYING IN PART MOTION TO
                                  10       BOSTON SCIENTIFIC CORPORATION,               DISMISS
                                  11                   Defendant.                       Re: Dkt. No. 20

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the court is defendant Boston Scientific Corporation’s (“Boston Scientific” or
                                  15   “defendant”) motion to dismiss. The matter is fully briefed and suitable for decision
                                  16   without oral argument. Having read the parties’ papers and carefully considered their
                                  17   arguments and the relevant legal authority, and good cause appearing, the court hereby
                                  18   rules as follows.
                                  19                                         BACKGROUND
                                  20           On December 30, 2019, plaintiffs Tami Hannan and Daniel Hannan (“plaintiffs”)1
                                  21   filed a complaint alleging that one of defendant Boston Scientific’s pelvic mesh products
                                  22   was implanted in Tami Hannan and has since caused her significant pain and other
                                  23   harm. Dkt. 1. On February 25, 2020, plaintiffs filed a First Amended Complaint (“FAC”)
                                  24   alleging seven causes of action: (1) product liability—defective manufacture and design;
                                  25   (2) product liability—failure to warn; (3) negligence; (4) breach of express warranty; (5)
                                  26   negligent misrepresentation; (6) violation of California Business & Professions Code
                                  27
                                       1Because the majority of the facts and circumstances of this case revolve around plaintiff
                                  28
                                       Tami Hannan, references to a singular “plaintiff” refer to her unless noted otherwise.
                                           Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 2 of 22




                                  1    § 17200 et seq.; and (7) loss of consortium. Dkt. 19.

                                  2           This case is related to a multi-district litigation (“MDL”) that consolidated cases

                                  3    involving defendant’s transvaginal pelvic mesh products for pretrial purposes in the

                                  4    District Court for the Southern District of West Virginia. See In Re: Bos. Sci. Corp., Pelvic

                                  5    Repair Sys. Prods. Liab. Litig., No. MDL 2326 (S.D. W. Va. Jan. 29, 2012).2 Since its

                                  6    inception in 2012, tens of thousands of cases have been transferred to the pelvic mesh

                                  7    products MDL. The presiding MDL judge has worked up “waves” of individual cases

                                  8    whereby the district court would handle all pretrial discovery and motions practice before

                                  9    remanding each case to the appropriate district for trial. See, e.g., In re Bos. Sci. Corp.,

                                  10   Pelvic Repair Sys. Prods. Liab. Litig., No. 2:12-CV-05950, 2015 WL 1405498, at *1

                                  11   (S.D.W. Va. Mar. 26, 2015) (describing MDL process). In late June 2018, the Judicial

                                  12   Panel on Multidistrict Litigation and the presiding judge issued orders such that new
Northern District of California
 United States District Court




                                  13   plaintiffs could no longer file claims directly in the MDL. See Pretrial Order No. 188, In

                                  14   Re: Bos. Sci. Corp., Pelvic Repair Sys. Prods. Liab. Litig., No. MDL 2326 (S.D. W. Va.

                                  15   June 21, 2018).

                                  16          Plaintiffs in this case were originally part of the fourth wave of cases in MDL 2326,

                                  17   having filed their claims on December 29, 2015. See Hannan v. Bos. Sci. Corp., No. 15-

                                  18   cv-16560 (S.D. W. Va.). While the parties engaged in discovery, they simultaneously

                                  19   undertook efforts to resolve plaintiffs’ claims, which resulted in the presiding judge

                                  20   transferring the case to the court’s “inactive docket.” The court later determined that

                                  21   thousands of cases ended up on the inactive docket where they resided for much longer

                                  22   than the court originally intended and ordered the inactive docket closed. See Pretrial

                                  23   Order No. 195, In Re: Bos. Sci. Corp., Pelvic Repair Sys. Prods. Liability Litig., No. MDL

                                  24   2326 (S.D. W. Va. Oct. 24, 2018). In an effort to continue settlement negotiations, the

                                  25   parties agreed to dismiss plaintiffs’ claims without prejudice, which was granted on

                                  26   January 14, 2019. Unable to resolve the claims, plaintiffs filed the present action as they

                                  27
                                       2Pretrial orders related to this MDL are located at:
                                  28
                                       https://www.wvsd.uscourts.gov/MDL/boston/orders.html.
                                                                                    2
                                          Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 3 of 22




                                  1    were no longer able to file directly in the MDL.

                                  2           Defendant Boston Scientific manufactures a series of pelvic mesh products that

                                  3    are used to treat pelvic organ prolapse and stress urinary incontinence. FAC ¶¶ 9–10.

                                  4    Pelvic organ prolapse occurs when a pelvic organ drops from its normal position and

                                  5    pushes against the wall of the vagina. Id. ¶ 11. Stress urinary incontinence is a type of

                                  6    incontinence characterized by urine leakage during moments of physical stress. Id. ¶ 12.

                                  7    Defendant’s pelvic mesh products contain surgical mesh that is generally used to repair

                                  8    weakened or damaged tissue and is permanently implanted to reinforce weakened

                                  9    vaginal walls which then helps repair pelvic organ prolapse or supports the urethra to

                                  10   treat urinary incontinence. Id. ¶ 13.

                                  11          Despite claims that surgical mesh is inert, scientific evidence shows that when

                                  12   surgical mesh is implanted, the polypropylene mesh promotes severe foreign body
Northern District of California
 United States District Court




                                  13   reaction and chronic inflammatory response. Id. ¶ 14. This immune response promotes

                                  14   degradation of the mesh and pelvic tissue, causing chronic inflammation and pain. Id.

                                  15   The Food and Drug Administration (“FDA”) cleared the first pelvic mesh products to treat

                                  16   stress urinary incontinence in 1996 but did not require a formal review for safety or

                                  17   efficacy because the products were deemed substantially equivalent to prior devices

                                  18   marketed before May 1976. Id. ¶ 17. However, on July 13, 2011, the FDA issued a

                                  19   safety communication in which it stated that “serious complications associated with

                                  20   surgical mesh for transvaginal repair of [pelvic organ prolapse] are not rare.” Id. ¶ 18. In

                                  21   addition to other warnings, the FDA stated “it is not clear that transvaginal [pelvic organ

                                  22   prolapse] repair with mesh is more effective than traditional non-mesh repair in all

                                  23   patients with [pelvic organ prolapse] and it may expose patients to greater risks.” Id.

                                  24   ¶ 20. Simultaneous with the safety communication, the FDA released a white paper in

                                  25   which it noted published peer-reviewed literature generally concluding that patients with

                                  26   surgical mesh experienced complications that were not experienced by patients who

                                  27   underwent traditional surgery without mesh. Id. ¶ 21.

                                  28          The FDA’s July 2011 safety communication did not discuss stress urinary
                                                                                     3
                                          Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 4 of 22




                                  1    incontinence and in September 2011, the FDA issued a communication acknowledging

                                  2    the need for more data while also noting that information related to stress urinary

                                  3    incompetence indicated that serious complications could occur. Id. ¶ 28. Plaintiffs allege

                                  4    that defendant has not adequately studied the extent of the risks associated with the

                                  5    stress urinary incontinence products. Id. ¶ 29. Plaintiffs allege that defendant knew or

                                  6    should have known its pelvic mesh products unreasonably exposed patients to the risk of

                                  7    serious harm while conferring no benefit over available feasible alternatives. Id. ¶ 30.

                                  8            Plaintiffs allege that the pelvic mesh products continue to be marketed to the

                                  9    medical community and patients as safe and effective, but defendant has omitted and

                                  10   downplayed the risks and dangers of the products. Id. ¶¶ 34–35. While some problems

                                  11   were made known to physicians, the magnitude and frequency of these problems were

                                  12   not disclosed and instead hidden from physicians. Id. ¶ 35. Plaintiffs allege the pelvic
Northern District of California
 United States District Court




                                  13   mesh products suffer from a variety of defects including, for example, the use of

                                  14   polypropylene causes adverse tissue reactions, the use of raw materials were not

                                  15   intended for use as human implant, and biomechanical issues with the design of the

                                  16   products result in a nonanatomic condition leading to contraction or shrinkage of the

                                  17   mesh inside the body. Id. ¶ 37. They further allege that defendant failed to warn plaintiff

                                  18   or her physicians of facts concerning, for example, the products’ “propensities to contract,

                                  19   retract and/or shrink inside the body” or the products’ “propensities for degradation,

                                  20   fragmentation aid/or [sic] migration.” Id. ¶ 38.

                                  21           Specific to this case, plaintiff Tami Hannan underwent transvaginal surgery on or

                                  22   about December 3, 2012 during which Boston Scientific’s Obtryx Transobturator Mid-

                                  23   Urethral Sling System (the “Obtryx Sling”) was implanted by plaintiff’s physicians. Id.

                                  24   ¶ 67. As a result of the implant, plaintiff has suffered significant pain, unnecessary

                                  25   expense, embarrassment, disfigurement, and harm as a result of the Obtryx Sling. Id.

                                  26   ¶ 68.

                                  27   ///

                                  28   ///
                                                                                     4
                                            Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 5 of 22




                                  1                                              DISCUSSION

                                  2    A.      Legal Standard

                                  3            A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                  4    legal sufficiency of the claims alleged in the complaint. Ileto v. Glock Inc., 349 F.3d 1191,

                                  5    1199–1200 (9th Cir. 2003). Under Federal Rule of Civil Procedure 8, which requires that

                                  6    a complaint include a “short and plain statement of the claim showing that the pleader is

                                  7    entitled to relief,” Fed. R. Civ. P. 8(a)(2), a complaint may be dismissed under Rule

                                  8    12(b)(6) if the plaintiff fails to state a cognizable legal theory, or has not alleged sufficient

                                  9    facts to support a cognizable legal theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th

                                  10   Cir. 2013).

                                  11           While the court is to accept as true all the factual allegations in the complaint,

                                  12   legally conclusory statements, not supported by actual factual allegations, need not be
Northern District of California
 United States District Court




                                  13   accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). The complaint must proffer

                                  14   sufficient facts to state a claim for relief that is plausible on its face. Bell Atl. Corp. v.

                                  15   Twombly, 550 U.S. 544, 555, 558–59 (2007).

                                  16           “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  17   the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  18   alleged.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded facts do not permit the court

                                  19   to infer more than the mere possibility of misconduct, the complaint has alleged—but it

                                  20   has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ.

                                  21   P. 8(a)(2)). Where dismissal is warranted, it is generally without prejudice, unless it is

                                  22   clear the complaint cannot be saved by any amendment. In re Daou Sys., Inc., 411 F.3d

                                  23   1006, 1013 (9th Cir. 2005).

                                  24           Review is generally limited to the contents of the complaint, although the court can

                                  25   also consider documents “whose contents are alleged in a complaint and whose

                                  26   authenticity no party questions, but which are not physically attached to the plaintiff’s

                                  27   pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (quoting In re Silicon

                                  28   Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999), superseded by statute on
                                                                                        5
                                            Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 6 of 22




                                  1    other grounds as stated in In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130 (9th Cir.

                                  2    2017)); see also Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007) (“[A] court can

                                  3    consider a document on which the complaint relies if the document is central to the

                                  4    plaintiff’s claim, and no party questions the authenticity of the document.” (citation

                                  5    omitted)). The court may also consider matters that are properly the subject of judicial

                                  6    notice (Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001)), and exhibits

                                  7    attached to the complaint (Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d

                                  8    1542, 1555 n.19 (9th Cir. 1989)).

                                  9             For plaintiffs’ claims that sound in fraud, the complaint must also meet the

                                  10   heightened pleading standard of Federal Rule of Civil Procedure 9(b). See Kearns v.

                                  11   Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). Rule 9(b) requires a party alleging

                                  12   fraud or mistake to state with particularity the circumstances constituting fraud or mistake.
Northern District of California
 United States District Court




                                  13   “To satisfy Rule 9(b)’s particularity requirement, the complaint must include an account of

                                  14   the time, place, and specific content of the false representations as well as the identities

                                  15   of the parties to the misrepresentations.” Depot, Inc. v. Caring for Montanans, Inc., 915

                                  16   F.3d 643, 668 (9th Cir. 2019) (internal quotation marks omitted). In other words,

                                  17   “[a]verments of fraud must be accompanied by ‘the who, what, when, where, and how’ of

                                  18   the misconduct charged.” Kearns, 567 F.3d at 1124. Plaintiffs must also offer “an

                                  19   explanation as to why the statement or omission complained of was false or misleading.”

                                  20   In re GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1548 (9th Cir. 1994) (en banc), superseded

                                  21   by statute on other grounds as stated in SEC v. Todd, 642 F.3d 1207, 1216 (9th Cir.

                                  22   2011).

                                  23   B.       Analysis

                                  24            1.     First Claim: Product Liability—Defective Manufacture and Design

                                  25            Plaintiffs’ first claim alleges product liability under two different theories: a

                                  26   manufacturing defect and a design defect. With regard to the manufacturing defect, they

                                  27   allege that one or more defects in the pelvic mesh products are the result of improper or

                                  28   incorrect processes that result in the products deviating from their intended design. FAC
                                                                                         6
                                          Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 7 of 22




                                  1    ¶ 72. The defects caused by improper or incorrect manufacturing rendered the products

                                  2    unreasonably dangerous, deficient, and defective to plaintiff. Id. ¶ 73. With respect to

                                  3    their design defect allegations, in a footnote, plaintiffs state that the design defect is

                                  4    limited to defendant’s “failure to provide adequate warnings regarding the Obtryx device.”

                                  5    Id. at 19 n.1.

                                  6           Defendant moves to dismiss the first claim on two grounds. First, California law

                                  7    rejects strict liability design defect claims relating to medical devices prescribed by a

                                  8    physician. Mtn. at 3. Defendant says that this holding applies to plaintiffs’ strict liability

                                  9    design defect claims even though plaintiffs’ assert the design defect claim sounds in a

                                  10   failure to warn theory. Id. at 3. Second, plaintiffs have not identified a manufacturing

                                  11   defect in the specific device that was surgically implanted in Tami Hannan. Id. at 4. In

                                  12   response, plaintiffs assert that while they cannot demonstrate that the product differs
Northern District of California
 United States District Court




                                  13   from others in its product line, they can demonstrate that no reasonable manufacturer

                                  14   would intend for its product not to be the cure it advertised or be made from raw materials

                                  15   not suitable for implantation in the human body. Opp. at 10.

                                  16          Generally, California law extends the strict liability doctrine to three types of

                                  17   product defect. Barker v. Lull Engineering Co., 20 Cal. 3d 413, 428 (1978). “First, there

                                  18   may be a flaw in the manufacturing process, resulting in a product that differs from the

                                  19   manufacturer’s intended result.” Brown v. Superior Court, 44 Cal. 3d 1049, 1057 (1988).

                                  20   “Second, there are products which are ‘perfectly’ manufactured but are unsafe because

                                  21   of the absence of a safety device, i.e., a defect in design.” Id. “The third type of defect

                                  22   identified in Barker is a product that is dangerous because it lacks adequate warnings or

                                  23   instructions,” i.e., a failure to warn. Id.

                                  24          In Brown v. Superior Court, the California Supreme Court addressed whether a

                                  25   plaintiff could recover against a pharmaceutical drug manufacturer based on a strict

                                  26   liability design defect theory. In reviewing pertinent public policies, the court

                                  27   distinguished between prescription drugs and other types of products; in non-prescription

                                  28   drug cases, “the product is used to make work easier or to provide pleasure,” while
                                                                                      7
                                          Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 8 of 22




                                  1    prescription drugs “may be necessary to alleviate pain and suffering or to sustain life.” Id.

                                  2    at 1063. The court noted a public policy favoring “the development and marketing of

                                  3    beneficial new drugs, even though some risks, perhaps serious ones, might accompany

                                  4    their introduction, because drugs can save lives and reduce pain and suffering.” Id.

                                  5    Relying on that and similar public policy considerations, the court held “that a

                                  6    manufacturer is not strictly liable for injuries caused by a prescription drug so long as the

                                  7    drug was properly prepared and accompanied by warnings of its dangerous propensities

                                  8    that were either known or reasonably scientifically knowable at the time of distribution.”

                                  9    Id. at 1069. However, the court did not exempt drug manufacturers from strict liability for

                                  10   manufacturing defects or from liability for negligence or failure to warn of reasonably

                                  11   knowable side effects. Hufft v. Horowitz, 4 Cal. App. 4th 8, 17 (Ct. App. 1992) (citing

                                  12   Brown, 44 Cal. 3d at 1069 n.12). In Hufft, the California Court of Appeal extended
Northern District of California
 United States District Court




                                  13   Brown’s holding to manufacturers of implanted medical devices. Id. at 19–20; see also

                                  14   Garrett v. Howmedica Osteonics Corp., 214 Cal. App. 4th 173, 184–85 (Ct. App. 2013)

                                  15   (applying Brown to non-prescription implanted medical devices).

                                  16          Here, plaintiffs first claim alleges both manufacturing and design defect theories of

                                  17   liability. Plaintiffs’ strict liability design defect claim presents immediate issues. Brown

                                  18   and its progeny clearly exempt medical device manufacturers from strict liability for

                                  19   design defects. Garrett, 214 Cal. App. 4th at 183 (citing Brown, 44 Cal. 3d at 1065 n.10,

                                  20   1066–69). Yet, in a footnote, plaintiffs state that their design defect claim is “limited to

                                  21   [d]efendant’s failure to provide adequate warnings regarding the Obtryx device.” FAC at

                                  22   19 n.1. Any failure to warn claim is duplicative of plaintiffs’ second and third claims for

                                  23   strict liability and negligent failure to warn. Nor have plaintiffs cited a case for the

                                  24   proposition that a design defect claim that is limited to failure to provide adequate

                                  25   warnings survives Brown. No matter which interpretation plaintiffs intended, they cannot

                                  26   state a claim for strict liability of a design defect.

                                  27          Turning to plaintiffs’ strict liability manufacturing defect claim, they allege that “[t]he

                                  28   defects caused by improper or incorrect manufacturing rendered the [pelvic mesh
                                                                                        8
                                          Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 9 of 22




                                  1    p]roducts unreasonably dangerous, deficient, and defective to consumers and to

                                  2    Plaintiff.” Id. ¶ 73. A manufacturing defect claim is predicated on a theory that “a suitable

                                  3    design is in place, but that the manufacturing process has in some way deviated from

                                  4    that design.” In re Coordinated Latex Glove Litig., 99 Cal. App. 4th 594, 613 (Ct. App.

                                  5    2002). “A product has a manufacturing defect if it differs from the manufacturer’s

                                  6    intended result or from other ostensibly identical units of the same product line.” Garrett,

                                  7    214 Cal. App. 4th at 190 (citing Barker, 20 Cal. 3d at 429).

                                  8           Plaintiffs have not identified a manufacturing defect in the specific Obtryx Sling

                                  9    product that plaintiff’s physicians implanted in her. Indeed, their opposition brief admits

                                  10   they cannot do this. Opp. at 10. Instead, they argue that the Obtryx Sling was made

                                  11   from materials that defendant knew was not suitable for human implants. Judge Ishii in

                                  12   the Eastern District of California recently issued two opinions dealing with similar
Northern District of California
 United States District Court




                                  13   manufacturing defect claims pertaining to Boston Scientific’s Obtryx Sling. Zetz v. Bos.

                                  14   Sci. Corp., 398 F. Supp. 3d 700, 709 (E.D. Cal. 2019); Garcia v. Bos. Sci. Corp., No. 19-

                                  15   cv-0381 AWI SAB, 2019 WL 2598716, at *2 (E.D. Cal. June 25, 2019). In both cases,

                                  16   the plaintiffs alleged that the Obtryx Sling failed to perform as Boston Scientific intended

                                  17   and therefore gave rise to the inference that the product was improperly manufactured.

                                  18   In both cases, the court determined that each complaint’s allegations were “insufficient to

                                  19   support a manufacturing defect claim because the allegations failed to explain how much

                                  20   the alleged deviation related to the manufacture.” Zetz, 398 F. Supp. 3d at 709; Garcia,

                                  21   2019 WL 2598716, at *3. The reasoning in those cases is directly applicable here.

                                  22          Plaintiffs’ argument suffers from a further complication. The FAC identifies defects

                                  23   applicable to all Boston Scientific pelvic mesh products. For example, plaintiffs allege

                                  24   “[o]ne or more of the defects . . . are a result of improper or incorrect manufacturing

                                  25   processes that result in the Products . . . deviating from its intended design. The

                                  26   incorrect manufacturing processes that plaintiffs identify include but are not limited to the

                                  27   use of raw materials not intended for use in human medical implants and heat

                                  28   sealing/treatment of the edges of the Product. FAC ¶ 72. Despite casting this allegation
                                                                                     9
                                         Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 10 of 22




                                  1    as a manufacturing defect, the allegations are indicative of a flaw in the design of an

                                  2    entire line of products rather than one product differing from other ostensibly identical

                                  3    units. See Jager v. Davol, Inc., No. EDCV 16-1424 JB (KKx), 2017 WL 696081, at *5

                                  4    (C.D. Cal. Feb. 9, 2017) (noting that a purported manufacturing defect in the product

                                  5    “only suggests that the design of [a component of the product] was the problem . . . but

                                  6    does not explain what aspect of manufacture made the particular product defective”). In

                                  7    other words, plaintiffs’ manufacturing defect claim essentially advances a design defect

                                  8    theory, i.e. “the benefits of the design do not outweigh the risk of danger inherent in the

                                  9    design.” Garrett, 214 Cal. App. 4th at 182. Brown precludes such a theory when it is

                                  10   brought as a strict liability claim.

                                  11          In sum, plaintiffs’ design defect claim is either precluded by Brown or entirely

                                  12   duplicative of their second cause of action. Their manufacturing defect claim does not
Northern District of California
 United States District Court




                                  13   identify the defect in the particular Obtryx Sling implanted in plaintiff and otherwise seeks

                                  14   to advance a design defect theory. None of those allegations state a claim.

                                  15          For the foregoing reasons, defendant’s motion to dismiss plaintiffs’ first claim for

                                  16   manufacturing and design defect is GRANTED.

                                  17          2.      Second Claim: Product Liability—Failure to Warn

                                  18          Plaintiffs’ second claim alleges defendant is strictly liable for a failure to warn

                                  19   plaintiff or her implanting physicians that the product was defective. FAC ¶ 82. Plaintiffs

                                  20   allege that Boston Scientific failed to provide warnings or instructions based on

                                  21   knowledge of certain risks at the time the Obtryx Sling left Boston Scientific’s control. Id.

                                  22   ¶¶ 38, 85. They also allege that defendant received notices of numerous bodily injuries

                                  23   resulting from its pelvic mesh products and failed to provide post-marketing or post-sale

                                  24   warnings or instructions to plaintiff or her implanting physicians. Id. ¶ 86.

                                  25          Under California law, a product may be defective because of the absence of an

                                  26   adequate warning of the dangers inherent in its use. Brown, 44 Cal. 3d at 1057. A

                                  27   failure-to-warn claim may be brought under either a theory of negligence or a theory of

                                  28   strict liability. In Anderson v. Owens–Corning Fiberglas Corp., 53 Cal. 3d 987, 1003
                                                                                     10
                                         Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 11 of 22




                                  1    (1991), the California Supreme Court held that manufacturers are strictly liable for injuries

                                  2    caused by their failure to give warning of dangers that were known to the scientific

                                  3    community at the time they manufactured and distributed the product. Five years later, in

                                  4    Carlin v. Superior Court, 13 Cal. 4th 1104, 1117 (1996), the court held that Anderson’s

                                  5    reasoning applies to prescription drug cases. The Carlin court quoted the following

                                  6    excerpt from Anderson at length to explain the difference between strict liability and

                                  7    negligence in failure to warn cases:

                                  8                  [F]ailure to warn in strict liability differs markedly from failure to
                                                     warn in the negligence context. Negligence law in a failure-to-
                                  9                  warn case requires a plaintiff to prove that a manufacturer or
                                                     distributor did not warn of a particular risk for reasons which fell
                                  10                 below the acceptable standard of care, i.e., what a reasonably
                                                     prudent manufacturer would have known and warned about.
                                  11
                                                            Strict liability is not concerned with the standard of due
                                  12                 care or the reasonableness of a manufacturer’s conduct. The
Northern District of California
 United States District Court




                                                     rules of strict liability require a plaintiff to prove only that the
                                  13                 defendant did not adequately warn of a particular risk that was
                                                     known or knowable in light of the generally recognized and
                                  14                 prevailing best scientific and medical knowledge available at
                                                     the time of manufacture and distribution. Thus, in strict liability,
                                  15                 as opposed to negligence, the reasonableness of the
                                                     defendant’s failure to warn is immaterial . . . .”
                                  16

                                  17   Id. at 1112 (first alteration in original) (quoting Anderson, 53 Cal. 3d at 1003); see also

                                  18   Wright v. Stang Mfg. Co., 54 Cal. App. 4th 1218, 1230–31 (Ct. App. 1997) (“[T]he more

                                  19   severe the consequences from unprotected exposure, the greater the need to warn of

                                  20   significant health risks.” (quoting Schwoerer v. Union Oil Co., 14 Cal. App. 4th 103, 112

                                  21   (Ct. App. 1993))).

                                  22          While Carlin permits a strict liability failure to warn theory of liability, it also held

                                  23   that a failure to warn in the prescription drug context must be read with California’s

                                  24   “learned intermediary” doctrine, which states that in the case of prescription drugs, the

                                  25   duty to warn “runs to the physician, not to the patient.” Carlin, 13 Cal. 4th at 1116

                                  26   (citations omitted); see also Bigler-Engler v. Breg, Inc., 7 Cal. App. 5th 276, 319 (Ct. App.

                                  27   2017) (noting that the learned intermediary doctrine applies to implanted medical

                                  28   devices).
                                                                                       11
                                         Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 12 of 22




                                  1           Under the learned intermediary doctrine, “if adequate warning of potential dangers

                                  2    of a drug has been given to doctors, there is no duty by the drug manufacturer to insure

                                  3    that the warning reaches the doctor’s patient for whom the drug is prescribed.” Stevens

                                  4    v. Parke, Davis & Co., 9 Cal. 3d 51, 65 (1973) (internal quotations and citation omitted);

                                  5    see Brown, 44 Cal. 3d at 1062 n.9 (“[A] manufacturer fulfills its duty to warn if it provides

                                  6    adequate warning to the physician.”).

                                  7           Here, defendant argues that the learned intermediary doctrine bars plaintiffs’

                                  8    claims to the extent they allege the duty runs from Boston Scientific as manufacturer to

                                  9    anyone other than Tami Hannan’s physician. Mtn. at 6. Defendant further contends that

                                  10   plaintiffs’ remaining claims do not plausibly allege that defendant failed to warn plaintiff’s

                                  11   physician with any warning that would have changed her physician’s decision to use the

                                  12   product. Id. Plaintiffs agree that the learned intermediary doctrine only runs from the
Northern District of California
 United States District Court




                                  13   manufacturer to plaintiff’s physicians. Opp. at 11. They contend that the FAC alleges

                                  14   several ways in which defendant did not warn or provided inadequate warnings to

                                  15   Hannan’s implanting physicians. Id.

                                  16          As both parties recognize, the learned intermediary doctrine means that Boston

                                  17   Scientific fulfilled its duty to warn if it provided adequate warnings to Tami Hannan’s

                                  18   physicians. Nonetheless, plaintiffs have pled sufficient allegations that defendant failed

                                  19   to provide such adequate warnings to plaintiff’s physicians. For example, plaintiffs allege

                                  20   that defendant “failed to properly and adequately warn and instruct the Plaintiff and/or her

                                  21   health care providers as to the risks and benefits of Boston Scientific’s Pelvic Mesh

                                  22   Products.” FAC ¶ 83 (emphasis added). As a second example, Boston Scientific failed

                                  23   to provide adequate warning or instruction via its “Directions for Use of the Obtryx,

                                  24   Physician training, and marketing to Plaintiff or her implanting physicians and health care

                                  25   providers.” Id. ¶ 85 (emphasis added). The FAC contains other allegations pertaining to

                                  26   a failure to warn plaintiff’s physicians. Id. ¶¶ 38, 82, 84

                                  27          The court in Zetz found allegations similar to those in plaintiffs’ FAC plausibly

                                  28   stated a claim. For example, the plaintiffs in Zetz alleged that Boston Scientific
                                                                                     12
                                         Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 13 of 22




                                  1    “knowingly provided incomplete and insufficient training and information to physicians

                                  2    regarding the use of the Obtyrx and the aftercare of patients of patients implanted with

                                  3    the Obtyrx.” 398 F. Supp. 3d at 707. As another example, the Zetz plaintiffs alleged

                                  4    “[t]he risk of serious injuries was known or should have been known to Defendants, but in

                                  5    spite of these risks, Defendants deliberately concealed these risks and, instead,

                                  6    represented that the product was safe and effective and continued to market the Obtryx

                                  7    to physicians and patients, including Plaintiffs, without adequate warnings.” Id. These

                                  8    allegations are similar to the allegations here. Thus, defendant is on notice that it failed

                                  9    to warn plaintiff’s physicians concerning the Obtryx Sling.

                                  10          For the foregoing reasons, defendant’s motion to dismiss plaintiffs’ second claim

                                  11   for product liability—failure to warn is DENIED.

                                  12          3.     Third Claim: Negligence
Northern District of California
 United States District Court




                                  13          Plaintiffs’ third claim for negligence alleges that defendant had a duty to use

                                  14   reasonable care in “designing, researching, manufacturing, marketing, labeling,

                                  15   packaging, supplying, distributing and selling the Obtryx Product.” FAC ¶ 92. They also

                                  16   allege that defendant had a duty to warn or instruct plaintiff or her health care providers.

                                  17   Id. ¶ 95. Thus, plaintiffs are asserting design defect, manufacturing defect, and failure to

                                  18   warn theories, all sounding in negligence.

                                  19          As a general rule, to prevail on a negligence claim, “plaintiffs must show that

                                  20   [Boston Scientific] owed them a legal duty, that it breached that duty, and that the breach

                                  21   was a proximate or legal cause of their injuries.” Merrill v. Navegar, Inc., 26 Cal. 4th 465,

                                  22   477 (2001) (citing Sharon P. v. Arman, Ltd., 21 Cal. 4th 1181, 1188 (1999), disapproved

                                  23   on other grounds by Reid v. Google, Inc., 50 Cal. 4th 512 (2010)). To recover under a

                                  24   negligence theory, a plaintiff must prove both that a defect caused the injury and “that the

                                  25   defect in the product was due to negligence of the defendant.” Id. at 479 (quoting

                                  26   Prosser, Strict Liability to the Consumer, 18 Hastings L.J. 9, 50–51 (1966); and citing

                                  27   Jiminez v. Sears, Roebuck & Co., 4 Cal. 3d 379, 383 (1971)).

                                  28   ///
                                                                                    13
                                           Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 14 of 22




                                  1                  i.     Failure to Warn

                                  2           Defendant contends that the learned intermediary doctrine also applies to

                                  3    plaintiffs’ negligent failure to warn claim. Mtn. at 6. Defendant further argues that

                                  4    plaintiffs’ failure to warn claims should be dismissed for lack of plausible allegations that

                                  5    Boston Scientific failed to warn plaintiff’s physicians. Id. Plaintiffs respond that they have

                                  6    listed twenty specific defects in the warnings provided to physicians, including Tami

                                  7    Hannan’s physicians. Opp. at 13.

                                  8           In its reply brief, defendant cites (and attaches)3 an opinion by the Central District

                                  9    of California in Fischer v. Boston Scientific Corp., No. SACV 19-02106 JVS (DFM) (C.D.

                                  10   Cal. Mar. 25, 2020). Fischer dealt with a different Boston Scientific pelvic mesh product

                                  11   and a similar negligent failure to warn claim. Slip. op. at 1–2. On a Rule 12(b)(6) motion,

                                  12   the district court in Fischer dismissed a failure to warn claim because the plaintiff had not
Northern District of California
 United States District Court




                                  13   identified “who her implanting physician was, what warning the physician received, or

                                  14   how the warnings that were disclosed to the physician were inadequate.” Id. at 4.

                                  15          The question here is whether plaintiffs have alleged sufficient factual content to

                                  16   allows the court to draw the reasonable inference that defendant is liable for the

                                  17   misconduct alleged. Iqbal, 556 U.S. at 678. Plaintiffs have done so in this case and

                                  18   therefore their allegations are distinguishable from Fischer. They identify Tami Hannan’s

                                  19   physicians by name (FAC ¶ 67) and allege that defendant “fail[ed] to adequately warn or

                                  20   instruct the [p]laintiff and/or her health care providers, including her implanting

                                  21   physicians” (id. ¶ 38). They then identify the facts or subjects that defendant failed to

                                  22   warn or instruct her implanting physicians, which states how the warnings were

                                  23   inadequate. Id. ¶ 38. That is, the warnings disclosed to plaintiff’s physicians were

                                  24

                                  25   3 Generally, “when a court takes judicial notice of another court’s opinion, it may do so
                                  26   ‘not for the truth of the facts recited therein, but of the existence of the opinion, which is
                                       not subject to reasonable dispute over its authenticity.’” Lee, 250 F.3d at 690 (quoting S.
                                  27   Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp., Ltd., 181 F.3d 410, 426–27
                                       (3d Cir. 1999)). Therefore, the court does not take notice of the truth of the facts recited
                                  28   in the opinion, but because the opinion has not been published in a commercial reporter,
                                       in this instance it is appropriate to notice the existence of the attached opinion.
                                                                                        14
                                           Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 15 of 22




                                  1    inherently inadequate because they failed to include warnings about various harmful

                                  2    subjects. Other district courts evaluating negligent failure to warn claims involving pelvic

                                  3    mesh products have found similar allegations sufficient. See Zetz, 398 F. Supp. 3d at

                                  4    707; Hix v. Bos. Sci. Corp., No. CV-19-00422-PHX-DJH, 2019 WL 6003456, at *4–5 (D.

                                  5    Ariz. Nov. 14, 2019); Garcia, 2019 WL 2598716, at *3. Therefore, plaintiffs have

                                  6    sufficiently alleged that Boston Scientific had a duty to warn plaintiff’s physicians and

                                  7    failed to do so.

                                  8           As to the final element of a negligence claim, plaintiffs allege that defendant’s

                                  9    negligence directly and proximately caused plaintiff’s mental and physical pain and

                                  10   suffering. FAC ¶ 97. Of course, plaintiffs must plead factual allegations to support this

                                  11   allegation. They have done so because the FAC alleges that plaintiff suffered from the

                                  12   same injuries (e.g., pelvic pain, dyspareunia, and erosion of the product) as those injuries
Northern District of California
 United States District Court




                                  13   identified in medical literature and associated with the potential defects in pelvic mesh

                                  14   products. Id. ¶¶ 38, 47, 49, 68. This is sufficient to allege causation.4

                                  15          In sum, plaintiffs have plausibly stated a claim that Boston Scientific negligently

                                  16   failed to warn plaintiff’s physicians.

                                  17                 ii.     Manufacturing Defect

                                  18          Defendant avers that plaintiffs have not identified a manufacturing defect in the

                                  19   implanted Obtryx Sling that caused plaintiff’s alleged injuries. Mtn. at 6. Similar to their

                                  20   strict liability manufacturing defect argument, plaintiffs contend that they have alleged

                                  21   how the Obtryx Sling deviated from Boston Scientific’s intended result. Opp. at 12–13.

                                  22          The court’s reasoning and conclusion with regard to plaintiffs’ strict liability

                                  23   manufacturing claim apply with equal weight here. See Marroquin v. Pfizer, Inc., 367 F.

                                  24   Supp. 3d 1152, 1164 (E.D. Cal. 2019) (finding strict liability manufacturing defect analysis

                                  25
                                       4
                                  26     In the FAC, plaintiffs allege that defendant failed to conduct post-marketing vigilance or
                                       surveillance of its products by monitoring or investigating various reports of issues with
                                  27   the products. FAC ¶ 96. Because plaintiffs have sufficiently stated a claim for a
                                       negligent failure to warn based on a lack of disclosures made to Tami Hannan’s
                                  28   implanting physician, the court need not reach the issue of whether defendant has a post-
                                       marketing duty to warn.
                                                                                     15
                                         Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 16 of 22




                                  1    applies equally to negligence manufacturing defect analysis). Plaintiffs have not alleged

                                  2    that the specific Obtryx Sling inserted in Tami Hannan was negligently manufactured.

                                  3    Instead, they are arguing that all Obtryx Slings deviate from defendant’s intended result.

                                  4    This is a design defect argument and plaintiffs have not alleged sufficient facts that the

                                  5    Obtryx Sling inserted in plaintiff was negligently manufactured. Therefore, plaintiffs fail to

                                  6    state a claim for negligent manufacturing defect.

                                  7                  iii.   Design Defect

                                  8           With regard to plaintiffs’ design defect claim, defendant contends that plaintiffs

                                  9    have failed to identify what aspect of the design of the Obtryx Sling, as opposed to the

                                  10   Pelvic Mesh Products in general, is defective. Mtn. at 7. According to defendant,

                                  11   plaintiffs never assert that a specific design defect in the Obtryx Sling caused plaintiff to

                                  12   suffer a specific injury. Id. Plaintiffs respond that the FAC lists numerous flaws with the
Northern District of California
 United States District Court




                                  13   Obtryx device and its component parts about which defendant either knew or should

                                  14   have known. Opp. at 13. They further argue that they alleged medical literature

                                  15   identified injuries caused by the products’ defects and that plaintiff suffered from these

                                  16   same injuries. Id.

                                  17          Generally, “the test of negligent design involves a balancing of the likelihood of

                                  18   harm to be expected from a [product] with a given design and the gravity of harm if it

                                  19   happens against the burden of the precaution which would be effective to avoid the

                                  20   harm.” Merrill, 26 Cal. 4th at 479. “Even if a manufacturer has done all it reasonably

                                  21   could have done to warn about a risk or hazard related to a product’s design, a

                                  22   reasonable person could conclude that the magnitude of the reasonably foreseeable

                                  23   harm as designed outweighed the utility of the product as designed.” Tucker v. Wright

                                  24   Med. Tech., Inc., No. 11-CV-03086-YGR, 2013 WL 1149717, at *7 (N.D. Cal. Mar. 19,

                                  25   2013) (citing Chavez v. Glock, Inc., 207 Cal. App. 4th 1283, 1305 (Ct. App. 2012)).

                                  26          Here, plaintiffs allege a broad variety of potential defects with defendant’s pelvic

                                  27   mesh products. For example, they allege that “[t]he use of polypropylene in the Products

                                  28   and the adverse tissue reactions and host defense response that result from such
                                                                                     16
                                         Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 17 of 22




                                  1    material, caus[e] adverse reactions and serious, permanent injuries including, but not

                                  2    limited to, painful recurrent erosions and associated intractable pain.” FAC ¶ 37. As

                                  3    another example, plaintiffs allege that “[t]he propensity of the Products to become rigid

                                  4    and inflexible, caus[es] them to be improperly mated to the delicate and sensitive areas

                                  5    of the vagina and pelvis where they are implanted, and caus[es] discomfort and pain with

                                  6    normal daily activities that involve movement in the pelvic region (e.g., intercourse,

                                  7    defecation, walking). Id. Plaintiffs also allege that the Obtryx Sling is one of Boston

                                  8    Scientific’s pelvic mesh products. Id. ¶¶ 7–8.

                                  9           Plaintiffs’ allegations are sufficient to state a claim for negligent design defect.

                                  10   They have identified several aspects of defendant’s pelvic mesh products that are

                                  11   purportedly defective. Plaintiffs allege that the Obtryx Sling is one of those products, so it

                                  12   is reasonable to infer that the defects in the design of the pelvic mesh products apply to
Northern District of California
 United States District Court




                                  13   the Obtryx Sling.

                                  14          For the foregoing reasons, defendant’s motion to dismiss plaintiffs’ third claim for

                                  15   negligence is GRANTED IN PART AND DENIED IN PART as discussed herein.

                                  16          4.     Fourth Claim: Breach of Express Warranty

                                  17          Plaintiffs’ fourth claim is for breach of express warranty. They allege that Boston

                                  18   Scientific made assurances to the general public, hospitals, and health care professionals

                                  19   that the pelvic mesh products were safe and reasonably fit for their intended purpose.

                                  20   FAC ¶ 99. They claim that plaintiff, by and through her physician, reasonably relied on

                                  21   defendant’s express warranty and defendant breached that warranty because the product

                                  22   implanted in plaintiff was unreasonably dangerous and defective. Id. ¶¶ 101–02.

                                  23          An express warranty “is a contractual promise from the seller that the goods

                                  24   conform to the promise.” Daugherty v. Am. Honda Motor Co., 144 Cal. App. 4th 824, 830

                                  25   (Ct. App. 2006) (citing Cal. Com. Code § 2313). As a general rule, “privity of contract is a

                                  26   required element of a breach of express warranty cause of action.” Tapia v. Davol, Inc.,

                                  27   116 F. Supp. 3d 1149, 1160 (S.D. Cal. 2015) (citing Burr v. Sherwin Williams Co., 42 Cal.

                                  28   2d 682 695 (1954)). However, California courts recognize several exceptions to the
                                                                                     17
                                         Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 18 of 22




                                  1    privity requirement. The exception relevant here applies where a “plaintiff’s decision to

                                  2    purchase the product was made in reliance on the manufacturer’s written representations

                                  3    in labels or advertising materials.” Fieldstone Co. v. Briggs Plumbing Prods., Inc., 54 Cal.

                                  4    App. 4th 360, 369 n.10 (Ct. App. 1997) (citations omitted), superseded by statute on

                                  5    other grounds as stated in Greystone Homes, Inc. v. Midtec, Inc., 168 Cal. App. 4th 1194

                                  6    (Ct. App. 2008); Fundin v. Chi. Pneumatic Tool Co., 152 Cal. App. 3d 951, 957 (Ct. App.

                                  7    1984).

                                  8             “To prevail on a breach of express warranty claim, [p]laintiffs must prove: (1) ‘the

                                  9    seller’s statements constitute an affirmation of fact or promise or a description of the

                                  10   goods; (2) the statement was part of the basis of the bargain; and (3) the warranty was

                                  11   breached.’” Brown v. Hain Celestial Grp., Inc., 913 F. Supp. 2d 881, 899–900 (N.D. Cal.

                                  12   2012) (quoting Weinstat v. Dentsply Int’l, Inc., 180 Cal. App. 4th 1213, 1227 (Ct. App.
Northern District of California
 United States District Court




                                  13   2010)).

                                  14            The learned intermediary doctrine also applies to breach of warranty claims.

                                  15   Carlin, 13 Cal. 4th at 1118 (“[O]rdinarily, it is the prescribing doctor who in reality stands

                                  16   in the shoes of the ordinary consumer.”). “[B]reach of express or implied warranty claims,

                                  17   like design defect claims, may not be maintained against a manufacturer of prescription

                                  18   drugs who has properly prepared the product and marketed it with warnings of known or

                                  19   knowable dangers.” Hufft, 4 Cal. App. 4th at 24 (citing Brown, 44 Cal. 3d at 1072).

                                  20            Defendant argues that plaintiffs cannot state a claim for breach of express

                                  21   warranty because the learned intermediary doctrine applies to warranty claims and

                                  22   plaintiffs cannot maintain a claim for breach of express warranty. Mtn. at 10. Further,

                                  23   plaintiffs have not identified the terms of the warranty, that plaintiff relied on those terms,

                                  24   and the breach proximately caused her injury. Id. Plaintiffs respond that both plaintiff

                                  25   and her physicians relied on defendant’s warranties. Opp. at 15. They further contend

                                  26   that the FAC contains descriptions of those warranties. Id.

                                  27            The court agrees with defendant that the learned intermediary doctrine applies to

                                  28   plaintiffs’ breach of express warranty claim. Therefore, plaintiffs must allege factual
                                                                                      18
                                         Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 19 of 22




                                  1    allegations concerning the implanting physicians’ reliance on the express warranties on

                                  2    the label of the Obtryx Sling or the advertising associated with the Obtryx Sling. They

                                  3    have not done so. The FAC states:

                                  4                  Plaintiff, individually and/or by and through her physician,
                                                     reasonably relied upon Defendant’s express warranties and
                                  5                  guarantees that the Products were safe, merchantable, and
                                                     reasonably fit for their intended purposes, including but not
                                  6                  limited to that the Product was a safe and effective means of
                                                     treatment for Plaintiff’s condition, was suitable for implantation
                                  7                  into the human body, and would be a permanent, lifelong
                                                     implant.
                                  8

                                  9    FAC ¶ 101. The allegations do not describe the manufacturer’s written representations

                                  10   or how Boston Scientific made those representations to plaintiff’s physician. Nor do

                                  11   plaintiffs allege how the implanting physician relied on those representations.

                                  12          The allegations here are similar to two district court opinions that likewise found
Northern District of California
 United States District Court




                                  13   insufficient to state a claim. In Hammarlund v. C.R. Bard, Inc., No. 15-cv-05006-SVW-

                                  14   JEM, 2015 WL 5826780, at *5 (C.D. Cal. Oct. 2, 2015), the plaintiff alleged that “Plaintiff,

                                  15   individually and/or by and through his physician, reasonably relied upon Defendants’

                                  16   express warranties and guarantees that the Ventralex patch was safe, merchantable, and

                                  17   reasonably fit for its intended purpose.” The court reasoned that the plaintiff “must allege

                                  18   facts demonstrating that Defendants’ affirmations formed the basis of the bargain, i.e.,

                                  19   facts regarding how the warranties were made to Plaintiff’s physician, and that Plaintiff’s

                                  20   specific physician relied on them.” In Tapia, 116 F. Supp. 3d at 1162, the court

                                  21   determined that the “complaint fails to allege that Plaintiff’s prescribing physician read

                                  22   and relied on the express warranties contained in the packaging and written

                                  23   advertisements. Plaintiff only alleges that the ‘healthcare community’ relied on the

                                  24   express warranties in the packaging and written advertisements.” The reasoning in those

                                  25   cases applies here.

                                  26          For the foregoing reasons, defendant’s motion to dismiss plaintiff’s fourth claim for

                                  27   breach of express warranty is GRANTED.

                                  28   ///
                                                                                    19
                                         Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 20 of 22




                                  1           5.     Fifth Claim: Negligent Misrepresentation

                                  2           Plaintiffs’ fifth claim is for negligent misrepresentation and they allege that

                                  3    defendant had a duty to accurately and truthfully represent to the medical and healthcare

                                  4    community, plaintiff, her physicians, and the public that the pelvic mesh products had not

                                  5    been adequately tested and found to be safe and effective for treatment. FAC ¶ 106.

                                  6    They allege that defendant negligently misrepresented the pelvic mesh products’ high

                                  7    risk of unreasonable, dangerous, and adverse side effects. Id. ¶ 107.

                                  8           Negligent misrepresentation requires “(1) the misrepresentation of a past or

                                  9    existing material fact, (2) without reasonable ground for believing it to be true, (3) with

                                  10   intent to induce another’s reliance on the fact misrepresented, (4) justifiable reliance on

                                  11   the misrepresentation, and (5) resulting damage.” Apollo Capital Fund, LLC v. Roth

                                  12   Capital Partners, LLC, 158 Cal. App. 4th 226, 243 (Ct. App. 2007). Negligent
Northern District of California
 United States District Court




                                  13   misrepresentation “sounds in fraud” and is subject to Rule 9(b)’s heightened pleading

                                  14   standard, though the claim does not require demonstrating an intent to deceive or

                                  15   defraud. Errico v. Pac. Capital Bank, N.A., 753 F. Supp. 2d 1034, 1049 (N.D. Cal. 2010)

                                  16   (citing Oakland Raiders v. Oakland-Alameda Cty. Coliseum, Inc., 144 Cal. App. 4th 1175,

                                  17   1184 (Ct. App. 2006)).

                                  18          Defendant argues that plaintiffs’ negligent misrepresentation claim fails to meet the

                                  19   heightened pleading requirements of Federal Rule of Civil Procedure 9(b). For example,

                                  20   the FAC fails to allege the “who, what, when where, and how” about the

                                  21   misrepresentation and omissions underlying plaintiff’s misrepresentation claim. Mtn. at

                                  22   7–8. Plaintiffs contend that defendant’s alleged misrepresentations and omissions were

                                  23   part of an overall deceptive campaign regarding the Obtryx. Opp. at 14.

                                  24          Plaintiffs’ allegations clearly do not meet the heightened pleading requirements of

                                  25   Rule 9(b). “Rule 9(b) demands that the circumstances constituting the alleged fraud ‘be

                                  26   specific enough to give defendants notice of the particular misconduct . . . so that they

                                  27   can defend against the charge and not just deny that they have done anything wrong.’”

                                  28   Kearns, 567 F.3d at 1124 (alteration in original) (internal quotation marks omitted)
                                                                                     20
                                         Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 21 of 22




                                  1    (quoting Bly–Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001)). There is no

                                  2    specificity concerning defendant’s alleged negligent misrepresentation. Plaintiffs’ own

                                  3    argument demonstrates the lack of specificity; by citing an “overall deceptive campaign

                                  4    concerning the Obtryx Sling,” they fail to point to any specific event or circumstance that

                                  5    was deceptive. This claim fails Rule 9(b).

                                  6           For the foregoing reasons, defendant’s motion to dismiss plaintiffs’ fifth claim for

                                  7    negligent misrepresentation is GRANTED.

                                  8           6.     Sixth Claim: Unfair Competition Law—Cal. Bus. & Prof. Code § 17200

                                  9           In their opposition brief, plaintiffs state that they have agreed to dismiss their sixth

                                  10   claim for violation of California’s Unfair Competition Law and any claim for attorneys’

                                  11   fees. Opp. at 2 n.1; Mtn at 1 n.1. Therefore, plaintiffs’ sixth claim for violation of

                                  12   California Business & Professions Code § 17200 is DISMISSED WITH PREJUDICE.
Northern District of California
 United States District Court




                                  13          7.     Seventh Claim: Loss of Consortium

                                  14          Plaintiffs’ seventh claim is for loss of consortium. They allege that plaintiff Daniel

                                  15   Hannan has suffered and will continue to suffer loss of companionship of his spouse.

                                  16   FAC ¶ 133. Defendant argues that a loss of consortium claim, by its nature, depends on

                                  17   the existence of a cause of action for tortious injury to the spouse and that, to the extent

                                  18   plaintiffs fail to state a claim for their other causes of action, then the court should dismiss

                                  19   the loss of consortium claim. Mtn. at 11. Plaintiffs concede that loss of consortium is

                                  20   dependent on the tortious injury of one’s spouse, it is not “parasitic” and belongs to the

                                  21   spouse claiming the loss of consortium. Opp. at 16.

                                  22          Plaintiffs’ loss of consortium claim is derivative of plaintiffs’ other tort claims. Hahn

                                  23   v. Mirda, 147 Cal. App. 4th 740, 746 (Ct. App. 2007) (stating that loss of consortium claim

                                  24   “stands or falls based on whether the spouse of the party alleging loss of consortium has

                                  25   suffered an actionable tortious injury”). Because the court has found that some of

                                  26   plaintiffs’ causes of action for tortious injury are plausible, then the loss of consortium

                                  27   claim also survives the motion to dismiss.

                                  28          For the foregoing reasons, defendant’s motion to dismiss plaintiffs’ seventh claim
                                                                                     21
                                         Case 4:19-cv-08453-PJH Document 26 Filed 05/05/20 Page 22 of 22




                                  1    for loss of consortium is DENIED.

                                  2                                              CONCLUSION

                                  3           For the foregoing reasons, defendant’s motion to dismiss plaintiffs’ first cause of

                                  4    action for product liability—defective manufacture and design is GRANTED, and the strict

                                  5    liability design defect claim is DISMISSED WITH PREJUDICE and the strict liability

                                  6    manufacturing defect claim is DISMISSED WITH LEAVE TO AMEND; defendant’s

                                  7    motion to dismiss plaintiff’s second cause of action for product liability—failure to warn is

                                  8    DENIED; defendant’s motion to dismiss plaintiffs’ third cause of action for negligence is

                                  9    GRANTED IN PART AND DENIED IN PART, and the negligence manufacturing claim is

                                  10   DISMISSED WITH LEAVE TO AMEND; defendant’s motion to dismiss plaintiffs’ fourth

                                  11   cause of action for breach of express warranty is GRANTED, and the claim is

                                  12   DISMISSED WITH LEAVE TO AMEND; defendant’s motion to dismiss plaintiffs’ fifth
Northern District of California
 United States District Court




                                  13   cause of action for negligent misrepresentation is GRANTED, and the claim is

                                  14   DISMISSED WITH LEAVE TO AMEND; plaintiffs’ sixth claim is DISMISSED WITH

                                  15   PREJUDICE; and defendant’s motion to dismiss plaintiffs’ seventh cause of action for

                                  16   loss of consortium is DENIED. Plaintiffs shall file any amended complaint within 21 days

                                  17   of the date of this order. Any amended complaint should allege each remaining product

                                  18   liability claim separately (e.g. strict liability manufacturing defect, strict liability failure to

                                  19   warn, negligent design defect, negligent manufacturing defect, and negligent failure to

                                  20   warn) for ease of reference. No new parties or causes of action may be pleaded without

                                  21   leave of court or the agreement of defendant.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 5, 2020

                                  24                                                    /s/ Phyllis J. Hamilton
                                                                                        PHYLLIS J. HAMILTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                                                                        22
